Order granting injunction pendente lite modified by requiring that, pursuant to'sections 819 and 893 of the Civil Practice Act, plaintiff furnish an undertaking, with corporate surety, in the sum of $1,000, and as so modified affirmed, without costs; the case to be placed at the head of the calendar of the Kings County Special Term, Part III, for Monday, April 15, 1929. The injunction should not have been granted without an undertaking. (Howley v. Francis Press, 127 App. Div. 646.) Lazansky, P. J., Young, Hagarty, Seeger and Carswell, JJ., concur.